


Exhibit 10.7






LACLEDE GAS COMPANY
SUPPLEMENTAL RETIREMENT BENEFIT PLAN II


EFFECTIVE as of January 1, 2005











































 
 
 
 

TABLE OF CONTENTS
     
Pages
1.
General
           
1.1
Purpose
1
 
1.2
Effective Date
2
 
1.3
Exclusion of Deferred Compensation Under the
     
Laclede Gas Company Incentive Compensation Plan
2
       
2.
Administration by Retirement Board
           
2.1
Board
2
       
3.
Eligibility
           
3.1
Persons Eligible to Receive Benefits
3
 
3.2
Participant
3
 
3.3
Beneficiary
4
       
4.
Supplemental Benefit
           
4.1
Amount of Supplemental Benefit
4
 
4.2
Time and Form of Payment of
     
Supplemental Benefit
6
 
4.3
Delay of Payment to a Specified Employee
8
       
5.
Amendment or Termination
           
5.1
Amendment to Conform with Law
8
 
5.2
Other Amendments and Termination
8
 
5.3
Form of Amendment or Termination
9
 
5.4
Notice of Amendment or Termination
9
       
6.
Miscellaneous
           
6.1
No Guarantee of Employment, etc.
10
 
6.2
Merger, Consolidation, etc.
10
 
6.3
Inalienability
10
 
6.4
Incompetency
10
 
6.5
No Requirement to Fund
11
 
6.6
Controlling Law
11
 
6.7
Severability
11
 
6.8
Limitations on Provision
11
 
6.9
Gender and Number
11
 
6.10
Section 409A of the Internal Revenue Code
11
 
6.11
Claims Procedure
12
 
6.12
Special Distribution Events
13






 
 
 
 
 



LACLEDE GAS COMPANY
SUPPLEMENTAL RETIREMENT BENEFIT PLAN II


ARTICLE 1


General


1.1           Purpose.  It is the intention of Laclede Gas Company (the
“Company”) to maintain appropriate levels of retirement benefits for individuals
who are entitled to benefits under the Employees' Retirement Plan of Laclede Gas
Company (the “Retirement Plan”).  Accordingly, the Company established the
Laclede Gas Company Supplemental Retirement Benefit Plan (the “Supplemental
Plan”).  The Supplemental Plan is intended to provide benefits to or on behalf
of an eligible person, which includes:  (i) any officer of the Company; or (ii)
any Company employee with a salary level of 9 or higher (hereinafter known as
grade level of 15 or higher); whose employment with the Company ceases at a time
when such person or his spouse or beneficiary is entitled (or has become
entitled) to an immediate or future benefit under the Retirement Plan.  Such
benefits are to be provided in such a manner as to maintain the level of total
retirement benefits which would otherwise be payable under the Retirement Plan,
but for:  (a) the limitations on benefits imposed by the Internal Revenue Code
of 1986, as said Code may be amended from time to time (the “Internal Revenue
Code”); (b) subject to Section 1.3 below, the exclusion of deferred compensation
from normal compensation under the Retirement Plan; and (c) the amendment of the
pension computation formula, effective October 1, 1989.  The Supplemental Plan
shall maintain the total retirement benefit levels described above by means of
supplemental payments made by the Company to the individuals eligible for such
payments as more fully described in Articles 3 and 4.
As a result of the adoption of Section 409A of the Internal Revenue Code, the
Company adopted this Supplemental Plan II (“Plan II”), which applies to the
benefits to which eligible

 
1
 
 

individuals will be entitled, in the manner and at the time provided hereunder,
other than Grandfathered Benefits (as defined in the Supplemental Plan and as
identified below) (“Non-Grandfathered Supplemental Benefits”).  Simultaneously,
the Company adopted changes to the Supplemental Plan that governs all of the
Grandfathered Benefits.  All references herein to the “Plan II” or “Supplemental
Plan II” shall mean this Plan II, unless otherwise specified.  All references
herein to the Supplemental Benefit shall mean an amount, calculated in
accordance with this Plan II, but which does not exceed the Non-Grandfathered
Supplemental Benefits.
1.2           Effective Date.  The Supplemental Plan is effective as of August
25, 1977 and governs Grandfathered Benefits.  This Supplemental Plan II governs
Non-Grandfathered Benefits effective as of January 1, 2005.
1.3           Exclusion of Deferred Compensation Under the Laclede Gas Company
Incentive Compensation Plan.  Notwithstanding anything to the contrary contained
elsewhere in this Supplemental Plan II, deferred compensation under the Laclede
Gas Company Incentive Compensation Plan (and any successor thereto) shall not be
included in determining the benefits to be paid under this Supplemental Plan II.
ARTICLE 2
Administration by Retirement Board
2.1           Board.  The Retirement Board (the “Board”) which is responsible
for the administration of the Retirement Plan, will administer this Supplemental
Plan II.  The Board shall have the same responsibility and authority with
respect to this Supplemental Plan II as it possesses with respect to the
Retirement Plan.  It shall also proceed with respect to this Supplemental Plan
II in a manner consistent with the manner in which it proceeds with respect to
the Retirement Plan, provided such manner complies with Section 409A of the
Internal Revenue Code.  At least once
 
 
2


each year, the Board shall make a full report to the Board of Directors of the
Company of the operation of this Supplemental Plan II and the Board's
administration thereof.
ARTICLE 3
Eligibility
3.1           Persons Eligible to Receive Benefits.  Every individual who
qualifies for a benefit under the terms of the Retirement Plan during the period
beginning on January 1, 2005 and ending at the close of business on December 31,
2008 either as a Participant or as a Beneficiary of such a Participant, as those
terms are defined in Sections 3.2 and 3.3 below, whose benefit pursuant to the
Retirement Plan is reduced by reason of:  (1) the application of the limitations
imposed by the Internal Revenue Code; (2) subject to the provisions of Section
1.3 hereof excluding deferred compensation under the Laclede Gas Company
Incentive Compensation Plan, by the exclusion of deferred compensation from
normal compensation; and/or (3) the application of the amendment of the pension
computation formula effective October 1, 1989; shall be eligible to receive an
amount (the “Supplemental Benefit”) (as calculated under this Plan II).
It is intended that this Supplemental Plan II constitute an unfunded deferred
compensation arrangement for the benefit of a select group of management or
highly compensated employees (and other service providers) of the Company and
its designated subsidiaries and affiliates for purposes of the federal income
tax laws and the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and all documents, agreements or instruments made or given pursuant to
this Supplemental Plan II shall be interpreted so as to effect such intent.
3.2           Participant.  Every individual described in Section 3.1 above,
which includes:  (i) any officer of the Company; or (ii) any Company employee
having a grade level of 14 or higher;
 
 
3


 
who is eligible to receive benefits under this Supplemental Plan II by reason of
active service with the Company shall be known as a “Participant.”
3.3           Beneficiary.  Every individual described in Section 3.1 above who
is eligible to receive benefits under this Supplemental Plan II by reason of
another individual's active service with the Company shall be known as a
“Beneficiary.”  The term “Beneficiary” shall include spouses, heirs-at-law,
legal representatives, and every other person to whom benefits may be
distributed, as determined under the Retirement Plan.
ARTICLE 4
Supplemental Benefit
4.1           Amount of  Supplemental Benefit.  The amount of the Supplemental
Benefit under this Plan II which a Participant or Beneficiary, other than a
Participant described in Section 3.1(b) or the Beneficiary of such a
Participant, shall be entitled to receive hereunder shall be equal to the excess
of (a) over the sum of (b) and (c).
(a)  The present value benefit the Participant or Beneficiary would have been
entitled to receive under any provision of the Retirement Plan using the
applicable Grandfathered Formula, as provided in the Retirement Plan and in
accordance with Final Treasury Regulation Section 1.409A-6(a)(3)(i), and in
accordance with any option which is then operative under the terms of Sections
4.1, 4.3 or 5.5 of such Plan, if such benefit were computed:  (i) without giving
effect to the limitations imposed by the Internal Revenue Code, or its
successor, and the regulations and rulings thereunder or the terms of the
Retirement Plan implementing those limitations; (ii) by including, except for
deferred compensation under the Laclede Gas Company Incentive Compensation Plan,
all other then deferred compensation amounts in normal compensation; and (iii)
by utilizing, for purposes of computing the “Accrued Benefit” for the
Participant under the Retirement Plan as of the
 
 
4


 
date of retirement, the greater of the “Accrued Benefit” determined in
accordance with:  (A) the Grandfathered Formula; or (B) the pension computation
formula in effect as of September 30, 1989.
(b)  The present value benefit (computed using the pension computation formula
then in effect at the date of retirement) which such Participant or Beneficiary
is entitled to receive under any provision of the Retirement Plan using the
applicable Grandfathered Formula, as provided in the Retirement Plan, and in
accordance with any option which is then operative under the terms of Sections
4.1, 4.3 or 5.5 of such Plan, including those terms implementing the limitations
of the Internal Revenue Code referred to above and excluding all then deferred
compensation (other than salary amounts deferred under the Laclede Gas Company
Salary Deferral Savings Plan, as the same may be hereafter amended, supplemented
or replaced) from normal compensation.
(c)  the Grandfathered Benefit under the Supplemental Plan.
In the event that a Beneficiary is the initial recipient of a retirement benefit
under the Retirement Plan, the amount of Supplemental Benefit under this Plan II
to which such Beneficiary will be entitled shall be determined in accordance
with (a), (b) and (c) above, as of the date of death of the individual whose
active service with the Company produced the benefit, with appropriate
adjustment in accordance with the applicable provisions of the Retirement Plan.
It is the intent of this Section 4.1 that the Supplemental Benefit as described
above shall be determined at all times in a manner which construes all
references in this Section 4.1 to limitations of, or imposed by, the Internal
Revenue Code, to refer to the then current limitations of the Internal Revenue
Code, or its successor, and any regulations and rulings thereunder.
4.1.2        All determinations of the Company with respect to this 4.1 shall be
final and binding on all parties.
 
 
5


 
4.2           Time and Form of Payment of Supplemental Benefit.  Except as
otherwise (i) elected, (ii) provided in Section 4.3, or (iii) permitted to be
“linked” by IRS Notice 2007-86 and applicable published guidance under Section
409A of the Internal Revenue Code, the Supplemental Benefit under this Plan II
which a Participant or Beneficiary is eligible to receive under this Plan II
shall not be deemed to be a series of separate payments for any purposes of
Section 409A of the Internal Revenue Code and shall be paid upon the
Participant’s Separation from Service from the Company (as defined below), as
follow:
4.2.1       the Supplemental Benefit under this Plan II, as the case may be,
will be payable upon the Participant’s death as a lump sum.
4.2.2       the Supplemental Benefit under this Plan II, as the case may be,
will be payable on account of the Participant’s retirement on or after
attainment of age 55, as a lump sum on the effective date of such Separation
from Service (or such other date as provided below).
4.2.3       the Supplemental Benefit under this Plan II, as the case may be,
will be payable upon any Separation from Service other than as described in
4.2.1 or 4.2.2 above prior to attaining age 55 (including on account of the
Participant’s disability) as a lump sum at the time the Participant attains age
65.
For this Plan II, “Separation from Service” shall mean a separation from service
as set forth in Final Treasury Regulation 1.409A-1(h), including the default
presumptions thereof.   For purposes of determining whether a “Separation from
Service” has occurred, employment with a Company “Affiliate” (as defined below)
shall not be deemed to be a “Separation from Service.”   “Affiliate” shall mean
shall mean any member of the Company’s control group within the meaning of Final
Treasury Regulation Section 1.409A-1(h)(3), as such may be modified or amended
from time to time, by applying the “at least 50 percent” provisions thereof.
 
 
6


 
The Company may permit a Participant to elect to change the time and/or form of
payment, subject to the following conditions: (i) the election may not take
effect until at least 12 months after the date on which the election is made;
(ii) except with respect to payments made on account of a Participant’s death,
payment of the Supplemental Benefit under this Plan II which a Participant is
eligible to receive must not commence earlier than five (5) years from the date
of the Participant’s originally scheduled payment date; and (iii) the election
must be made at least 12 months prior to the originally scheduled payment date.
Notwithstanding any other provision contained herein, to the extent permitted by
the Company and Section 409A of the Internal Revenue Code (including Q&A-19(c)
of IRS Notice 2005-1, 2005-2 IRB 274 (12/20/2004), Final Treasury Regulations
promulgated under Section 409A of the Internal Revenue Code, IRS Notice 2006-79
and IRS Notice 2007-86), the Company may permit Participants, on or prior to
December 31, 2008, to choose a new payment date(s) for the payment of all or a
portion of Supplemental Benefit hereunder and/or make a new election with
respect to the form of payment of such benefit(s) and such elections shall not
be treated as a change in the form and timing of payment or an acceleration of
payment in violation of Section 409A of the Internal Revenue Code; provided,
however, that (a) the Participant may not make an election hereunder during the
2008 calendar year that would cause payments to be made outside the 2008
calendar year that, but for the election, the Participant would otherwise
receive during the 2008 calendar year and (b) the Participant may not make an
election hereunder during the 2008 calendar year that would cause payments to be
made during the 2008 calendar year that, but for the election, the Participant
would otherwise not receive during the 2008 calendar year.
Notwithstanding the foregoing, any election under this Section 4.2 shall only be
permitted to the extent it complies with Internal Revenue Code Section 409A, the
Final Treasury
 
 
7


 
Regulations and other published guidance thereunder.
4.3           Delay of Payment to a Specified Employee.  Notwithstanding Section
4.2 above,  if the Company determines that a Participant is a “specified
employee” as defined in Section 409A(a)(2)(B)(i) of the Internal Revenue Code
and regulations and other guidance issued thereunder, then such benefit (or
portion thereof) shall be paid no earlier than the first day of the seventh
month following the month of the Participant’s separation from service (with the
first such payment being a lump sum equal to the aggregate benefit the
Participant would have received during such period if no such payment delay had
been imposed, together with interest on such delayed amount during the period of
such restriction at a rate, per annum, equal to the Composite Average Yield on
Corporate Bonds published by Moody’s Investor Services for the month of October
in the calendar year of the Participant’s termination of employment).  This
Section 4.3 shall not apply to any benefit payable on account of a Participant’s
death.  
ARTICLE 5
Amendment or Termination
5.1           Amendment to Conform with Law.  The Company, acting through its
Board of Directors, or by authority delegated by such Board of Directors, may by
amendment make such changes in, additions to, and substitutions for the
provisions of this Supplemental Plan II, to take effect retroactively or
otherwise, as is deemed necessary or advisable for the purpose of conforming
this Supplemental Plan II to any present or future federal law relating to plans
of this or similar nature, and to the administrative regulations and rulings
promulgated thereunder.
5.2           Other Amendments and Termination.  The Company, acting through its
Board of Directors, or by authority delegated by such Board of Directors, may
amend this Supplemental Plan II at any time and from time to time in any manner
which is consistent with amendments
 
 
8


 
made in the Retirement Plan.   The Company, acting through its Board of
Directors, may terminate this Supplemental Plan II but only at such times and to
the extent that the Retirement Plan is terminated.  Notwithstanding the
provisions of this Section 5.2, however, so long as full benefits are being paid
under the Retirement Plan, the Company shall not amend or terminate this
Supplemental Plan II without providing each individual described in Section
4.3(a) hereof who is then receiving, or then entitled to commence receiving in
the future, benefit payments under the terms of this Plan II with a form of
benefit which is equivalent to but not greater than the value of the benefits he
would otherwise be entitled to receive in the absence of such amendment or
termination of this Plan II.  In the event the Retirement Plan is terminated or
curtailed with the result that payments to Participants and contingent payments
to Beneficiaries are discontinued or reduced, the benefits then being paid
pursuant to this Plan II shall similarly be discontinued or reduced in the same
ratio as payments under the Retirement Plan are reduced.  Notwithstanding the
above, this Plan II may not be terminated and payments accelerated thereunder
contrary to the provisions of Section 409A of the Internal Revenue Code
including, without limitation, Final Treasury Regulation Section
1.409A-3(j)(4)(ix) with reference to Final Treasury Regulation Section
1.409A-1(g).
5.3           Form of Amendment or Termination.  Any such amendment, or
termination or discontinuance or reduction of payments shall be made by an
instrument in writing, duly certified, reflecting that said amendment or
termination or discontinuance or reduction of payments has been authorized by
the Board of Directors.
5.4           Notice of Amendment or Termination.  The Board shall notify
Participants or Beneficiaries who are affected by any such amendment or
termination or discontinuance or reduction of payments within a reasonable time
thereof.
 
 
9


 
 


ARTICLE 6
Miscellaneous
6.1           No Guarantee of Employment, etc.  Neither the creation of this
Supplemental Plan II nor anything herein shall be construed as giving any
Participant hereunder or other employees of the Company any right to remain in
the employ of the Company, any subsidiary or any Affiliate.
6.2           Merger, Consolidation, etc.  The Company will not merge or
consolidate with any other corporation nor liquidate or dissolve without making
suitable arrangements for the payment of any benefits under this Supplemental
Plan II to the individuals described in Section 4.3(a).
6.3           Inalienability.  Except so far as may be contrary to the laws of
any state having jurisdiction in the premises, a Participant or Beneficiary
shall have no right to assign, transfer, hypothecate, encumber, commute or
anticipate his interest in any payments under this Supplemental Plan II and such
payments shall not in any way be subject to any legal process to levy upon or
attach the same for payment of any claim against any Participant or Beneficiary.
6.4           Incompetency.  If any Participant or Beneficiary is, in the
opinion of the Board, legally incapable of giving a valid receipt and discharge
for any payment, the Board may, at its option, direct that such payment or any
part thereof be made in either a lump sum, or, if the Participant has elected
another form of payment, then in such form, to such person or persons who in the
opinion of the Board are caring for and supporting such Participant or
Beneficiary, unless it has received due notice of claim from a duly appointed
guardian, conservator or committee of the Participant or Beneficiary.  A payment
so made will be a complete discharge of the obligations under the Supplemental
Plan II to the extent of and as to that payment, and neither the Board nor the
Company will have any obligation regarding the application of the payment.
 
 
10


 


6.5           No Requirement to Fund.  No provisions in the Supplemental Plan II
shall be construed to require, either directly or indirectly, the Company to
reserve, or otherwise set aside, funds for the payment of benefits hereunder.
6.6           Controlling Law.  To the extent not preempted by the laws of the
United States of America, the laws of the State of Missouri shall be the
controlling state law in all matters relating to the Supplemental Plan II and
shall apply.
6.7           Severability.  If any provisions of the Supplemental Plan II shall
be held illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining parts of the Supplemental Plan, but this Supplemental
Plan II shall be construed and enforced as if said illegal and invalid
provisions had never been included herein.
6.8           Limitations on Provisions.  The provisions of the Supplemental
Plan II and any Supplemental Benefits under this Plan II shall be limited as
described herein.  Any benefit payable under the Retirement Plan shall be paid
solely in accordance with the terms and provisions of the Retirement Plan, and
nothing in this Supplemental Plan II shall operate or be construed in any way to
modify, amend, or affect the terms and provisions of the Retirement Plan.
6.9           Gender and Number.  Masculine gender shall include the feminine,
the singular shall include the plural, and the plural shall include the
singular, unless the context clearly indicates otherwise.
6.10         Section 409A of the Internal Revenue Code.  Notwithstanding any
other provision of the Plan II, this Plan II is intended to comply with Section
409A of the Internal Revenue Code and shall at all times be interpreted in
accordance with such intent that amounts that may become payable to Participant
shall not be taxable to such Participants until such amounts are paid in
accordance with the terms of the Plan II.  To the extent that any provision of
the Plan II violates
 
 
11


 
Section 409A of the Internal Revenue Code and the Final Treasury Regulations
promulgated thereunder such that amounts would be taxable to a Participant prior
to payment or otherwise subject to penalties under Section 409A of the Internal
Revenue Code, such provision shall be automatically reformed or stricken to
preserve the intent hereof.  Notwithstanding the foregoing, in no event will the
Company or any of its affiliates have any liability for any failure of the Plan
II to satisfy Section 409A of the Internal Revenue Code and such parties do not
guarantee that the Plan II complies with Section 409A of the Internal Revenue
Code.
6.11           Claims Procedure.  Any claim for benefits under this Plan II
shall be submitted to the Retirement Board (as defined in the Retirement
Plan).  If the Retirement Board denies the claim for benefits, in whole or in
part, the Retirement Board shall notify the claimant of the adverse benefit
determination no later than ninety (90) days after receipt of the claim by the
Plan II, unless the Retirement Board determines that special circumstances
require an extension of time, which may not exceed a further ninety (90) days,
for processing the claim and so notifies the claimant in writing prior to the
termination of the initial 90 day period.  In the event that a claim for
benefits under this Plan II has been denied by the Retirement Board, the
decision shall be subject to further review by the Retirement Board upon written
request of the claimant made to the Retirement Board within sixty (60) days of
receipt by the claimant of notice of such denial.  Upon request and free of
charge, the Retirement Board shall provide the claimant with reasonably access
to all pertinent information, documents and records with respect to the
claim.  The decision of the Retirement Board upon review shall be in writing and
shall state the reasons for the decision and the provisions of this Plan II on
which the decision is based.  Such decision shall be made within sixty (60) days
after the Retirement Board’s receipt of written request for such review unless a
hearing is necessitated to determine the facts and circumstances, in which
 
 
12


 
event a decision shall be rendered as soon as possible, but not later than one
hundred and twenty (120) days after receipt of the claimant’s written request
for review.  The decision of the Retirement Board upon review shall be final and
binding on all persons.
 
6.12           Special Distribution Events.  Notwithstanding the provisions set
forth above with respect to the payments of benefits under the Supplemental Plan
II, amounts may be paid under the Supplemental Plan II prior to the scheduled
payment date set forth above, if the Company determines that such amounts become
subject to FICA taxes under Internal Revenue Code Sections 3101, 3121(a) or
3121(v), and/or withholding taxes under Internal Revenue Code Section 3401 or
the corresponding provisions of any state, local or foreign law as a result of
the payment of such FICA taxes; provided, that, such payment shall not exceed
the FICA amount and such other amount required to be withheld on account of the
payment of such FICA amount.  Further, a payment will be made under the
Supplemental Plan II at any time the Supplemental Plan II fails to meet the
requirements of Section 409A of the Internal Revenue Code; provided, that, such
payment shall not exceed the amount required to be included in income as a
result of the failure to comply with Section 409A of the Internal Revenue Code.

 
13
 
 
